Citation Nr: 0304708	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-02 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for left ear hearing 
loss.

(The issues of entitlement to initial compensable evaluations 
for low back degenerative joint disease, right knee medial 
meniscus repair, and gastroesophageal reflux disease will be 
the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to July 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied the veteran's 
claims of entitlement to service connection for hypertension 
and left ear hearing loss.  He subsequently perfected a 
timely appeal.  The RO issued a statement of the case (SOC) 
in February 2002.  

The Board is undertaking additional development on the 
matters of entitlement to initial compensable evaluations for 
low back degenerative joint disease, right knee medial 
meniscus repair, and gastroesophageal reflux disease, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  At the time of his separation from active military 
service, the veteran was diagnosed with mild hypertension. 

2.  Hypertension was not shown on the most recent VA 
examination, conducted in October 2000. 

3.  The probative evidence shows that there was no increase 
in severity in hearing loss of the veteran's left ear during 
service, or within one year following service. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Left ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.305(b), 3.306 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a report of medical examination completed in August 1988 
for the purpose of enlistment into service, it was indicated 
that the veteran's ears were normal, but also it was noted 
that he had wax in both ears, which the examiner indicated 
were cleaned.  During that same time, audiometric testing was 
performed and the results revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
10
LEFT
15
20
20
20
25

In addition, the examination report revealed the veteran's 
blood pressure to be 114/80.

On clinical evaluation in September 1989, the veteran's blood 
pressure was found to be 126/86.  In April 1991 his blood 
pressure was reported to be 120/80.  In June 1991, upon being 
treated for a burnt left hand, his blood pressure was 
reported to be 103/80.  In October 1991, upon being treated 
for "Heart Exhaustion Symptoms" his blood pressure was 
reported to be 135/57, and subsequently that same month it 
was reported to be 122/82.  In March 1992 the veteran's blood 
pressure was reported to be 124/84.  In December 1992, upon 
being treated for right knee pain, his blood pressure was 
reported to be 132/90.  In February 1994, upon being treated 
for skin irritation, his blood pressure was reported to be 
102/78.  In August 1994, upon being treated for tinea cruris, 
his blood pressure was reported to be 124/76.  In July 1999 
his blood pressure was reported to be 130/86, 133/100, and 
140/84, each read on a different day.  In August 1999 upon 
being treated for back pain, his blood pressure was reported 
to be 142/80.  In February 2000 upon being treated for a 
right knee disorder, his blood pressure was reported to be 
160/108, 164/90, and 161/88, each reading occurring on a 
different day.  In March 2000 his blood pressure was reported 
to be 170/102 and 132/92; each of these readings also 
occurred on different days.  In April 2000 his blood pressure 
was reported to be 152/100, and in June 2000 his blood 
pressure was reported to be 138/98.  In June 2000 a medical 
examination was completed for purposes of separation from 
service.  The veteran's blood pressure at that time was 
reported to be 147/80.  The examiner noted that the veteran 
had mild hypertension.

In addition to the audiometic test results shown above, 
service medical records show that the veteran underwent 
frequent audio testing during his period of service.  In 
August 1989 audiometric testing results revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
5
10
LEFT
15
30
30
35
30

In September 1991 audiometric testing results revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
5
LEFT
30
35
35
40
35


In November 1992 audiometric testing results revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
0
LEFT
45
50
50
35
30

In April 1994 audiometric testing results revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
5
0
LEFT
15
20
20
25
25

In November 1994 audiometric testing results revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
20
15
15
20
25

Later in November 1994, a second audiometric test was 
performed and the results revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
0
00
LEFT
15
15
20
25
15



In November 1995 audiometric testing results revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
0
LEFT
20
20
20
25
20

In August 1996 audiometric testing results revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
5
LEFT
35
35
30
40
30

In November 1999 audiometric testing results revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
20
15
LEFT
20
25
15
25
30

In August 1996, November 1998, and November 1999, hearing 
conservation examinations were conducted.  The veteran 
indicated that he had not been exposed to loud noises for 
fifteen hours prior to the examination.  He also indicated 
that he had no difficulty hearing bells, or sirens, over the 
phone, in noisy rooms, or in normal speech.  He did, however, 
indicate that one ear was better than the other.  He further 
indicated that he had no frequent change in his hearing 
acuity, nor did he have a hearing loss of any kind.

At the June 2000 discharge examination, the examiner noted 
that the veteran had left ear hearing loss.  He noted that 
the veteran had a feeling that he could not hear as well in 
his left ear.  Audiometric testing results revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
0
LEFT
25
35
25
35
20

In September 2000, the veteran filed a claim of entitlement 
to service connection for hypertension and for hearing loss 
in the left ear.  In his application, there was no indication 
that he had received treatment for hypertension or hearing 
loss in service.  

In October 2000 a VA examination for hypertension was 
conducted.  The examiner noted that the veteran had had his 
blood pressure taken on numerous occasions in 1999 and in 
2000, beginning at the time of an automobile accident in 
which the veteran was involved.  The examiner expressed that 
he noticed that on various occasions the veteran was found to 
have elevated blood pressure, but on every occasion he also 
complained of either back or knee pain.  He noted further 
that a later blood pressure reading in March 2000 was 132/92, 
in April 2000 it was reported to be 132/90, and on his Navy 
separation examination in June 2000 his blood pressure was 
reported to be 147/80.  The examiner stated that there was no 
report of the veteran ever having been diagnosed with, or 
actually treated for hypertension.  On examination the 
veteran's blood pressure was 118/80, 118/80, and 110/80, 
using the large cuff.  The diagnosed indicated that 
hypertension not found.

VA examination of the ears was also conducted in October 
2000.  The veteran reported a history of hearing loss in the 
left ear.  The examiner noted that when he reviewed the 
veteran's "DD form 88" at the time he entered active duty 
it was noted that he had a hearing loss involving the left 
ear whereas the right ear was completely within normal 
limits.  The Board notes that the form to which the examiner 
referred was apparently the Standard Form 88, "Report of 
Medical Examination," dated in August 1988 (incorrectly 
cited in the 2000 examination report as dated in August 
1998).  The examiner in October 2000 reported that otologic 
evaluation revealed the right tympanic membrane to be clear.  
However, the left tympanic membrane appeared somewhat 
scarred, with erosion of the long process of the incus.  
There was a loss of continuity with the tympanic membrane 
touching the stapedial head.  Audiometric testing revealed 
normal auditory thresholds on the right side and a very mild 
air-bone gap on the left side.  The diagnosis was partial 
ossicular discontinuity on the left side.  The examiner noted 
that this condition had apparently predated his military 
service, since he did have the same mild hearing loss when he 
entered active duty approximately twelve years before, when 
he had audiometric testing performed.  The examiner noted 
that the veteran's hearing loss and condition should be 
considered as having existed prior to enlistment, and should 
not be service connected.

On the authorized audiological evaluation performed in 
conjunction with the October 2000 examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
5
LEFT
30
45
30
35
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

In the February 2000 SOC, the RO set forth the provisions of 
38 C.F.R. § 3.159, which provides that VA has a 
responsibility to assist the veteran in obtaining government 
records, as well as any medical, employment, or other non-
governmental records that he authorizes VA to obtain on his 
behalf.

II.  Legal Analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veteran Claims (Court) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the United States Court of 
Appeals for the Federal Circuit has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC issued in February 2002, the Board believes that the 
appellant has been given ample notice of the information 
and/or medical evidence necessary to substantiate his claims.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  In 
this regard, the Board notes the provisions of 38 C.F.R. 
§ 3.159 contained in the February 2002 SOC expressly advised 
the veteran that VA would make a reasonable effort to obtain 
any additional evidence which he might identify as pertinent 
to his claims, including evidence such as private medical 
records, employment records, and records from Federal 
agencies.  He was advised of what evidence the RO would 
attempt to retrieve, and of his responsibilities in obtaining 
such evidence (e.g., adequately identifying pertinent records 
and authorizing disclosure by custodians of such records).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

It appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The Board believes that the RO 
obtained all relevant medical records that the veteran 
sufficiently identified.  As discussed in the Factual 
Background, above, the veteran has been afforded VA 
examinations.  

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in undertaking more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  Similarly, as the veteran has 
indicated no other obtainable evidence, development by the 
Board would serve no useful purpose.  For the same reasons, 
the Board concludes that any defect in meeting the technical 
requirements of the VCAA is nonprejudicial and harmless 
error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service connection for hypertension and left ear hearing 
loss

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. 1110, 1131; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992);  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as cardiovascular-renal disease, including 
hypertension, and sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

With respect to the veteran's claimed hypertension disorder, 
the Board notes that his service medical records show that 
his diastolic pressure and systolic pressure varied widely 
according to the circumstances at the time his blood pressure 
was taken.  Numerous blood pressure readings were obtained 
while the veteran was on active duty.  These readings show 
that his diastolic pressure was found to be above 90 mm. on a 
number of occasions, and on a few occasions his systolic 
pressure was found to be above 160 mm.  Pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  Under 
these criteria, the veteran's in-service blood pressure 
readings could support a finding that he had hypertension 
during service.  In fact, we observe that the examiner, at 
the time of the veteran's examination for separation from 
service, noted that the veteran had mild hypertension.

The service medical records also show blood pressure readings 
where the diastolic pressure was found to be below 90 mm. and 
where his systolic pressure was found to be below 160 mm.  
The VA examiner in October 2000 noted that the veteran's 
blood pressure on various occasions was found to be elevated 
on occasions when he also complained of having either back or 
knee pain.  In addition, the examiner noted that there was no 
report that the veteran had been treated for hypertension, 
and that he was not taking medication for hypertension.

The veteran's blood pressure readings on VA examination in 
October 2000 were reported to be 118/80, 118/80, and 110/80.  
The examiner noted that there was no hypertension found. 

The Board has reviewed the probative evidence of record.  
Although these records confirm that the veteran was diagnosed 
with hypertension in service, there is no medical evidence 
that the veteran currently has hypertension.  In order to 
prevail on the issue of service connection, one of the 
requirements that must be met is that there must be medical 
evidence of continuity of symptomatology since separation 
from service, and evidence of a current disability.  See 
Hickson, supra.  

In light of the aforementioned evidence, which shows that 
there is no current diagnosis of hypertension, nor is there 
evidence of treatment for hypertension during or subsequent 
to the veteran's period of service, the Board concludes that 
the preponderance of the competent and probative evidence is 
against a finding of entitlement to service connection for 
hypertension.

In regard to the veteran's claim of entitlement to service 
connection for hearing loss in the left ear, service 
connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing 
meets specified pure tone and speech recognition criteria.  
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).  The determination of 
whether a veteran has a disability based on hearing loss is 
governed by regulation.  For the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2002).

The record reflects that the veteran was examined for purpose 
of enlistment into the service in August 1988, approximately 
one year prior to service entrance.  At that time audiometric 
testing of his left ear revealed no recognized hearing loss 
(according to VA regulations).  The veteran entered active 
duty on August 1, 1989.  Audiometric testing was performed 
six days later, on August 7, 1989, and showed that he had 
left ear hearing loss.  The question raised at this point is 
whether the veteran's left ear hearing loss existed prior to 
service.  The law establishes that a veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111, 1132; 
38 C.F.R. § 3.304(b), 3.305(b).  However, the Board believes 
that the presumption of soundness has been overcome in this 
case, because under 38 C.F.R. § 3.303(c) it is provided that, 
with notation or discovery during service of manifestation of 
lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period, that evidence will 
establish pre-service existence thereof.  38 C.F.R. 
§ 3.303(c). 

Here, although there was no hearing loss in the left ear 
shown on the entrance examination conducted approximately one 
year prior to the veteran's entering active duty, left ear 
hearing loss was shown six days following the date he 
actually entered the service.  This manifestation of left ear 
hearing loss is so close to the date the veteran entered 
service, that the law mandates the conclusion that it did not 
have its origin in service.  Consequently, it is concluded 
that the veteran's claimed disorder of left ear hearing loss 
pre-existed service.  As noted above, based upon 38 C.F.R. 
§ 3.303(c), the Board believes that the presumption of 
soundness has been overcome in this instance.

Since it has been determined that the veteran's left ear 
hearing loss pre-existed service, the threshold question now 
becomes whether the veteran's claimed disorder of left ear 
hearing loss was aggravated during his period of service, or 
within the one-year presumptive period following service.  
See Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000), holding 
that 38 U.S.C.A. § 1112(a) includes pre-existing conditions 
in the presumption of in-service incurrence.

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by 38 C.F.R. § 3.306 applies only if 
there is an increase in severity during service); Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

The Court has consistently stated that "temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, not just the 
symptoms, has worsened."  See Maxson v. West, 12 Vet. App. 
453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

As discussed above, an evaluation of the evidence to 
determine whether audiometric tests reveal hearing loss must 
be made with reference to the criteria found at 38 C.F.R. 
§ 3.385.  In this instance, the evidence (as recorded above 
in the Factual Background portion of this decision) shows 
that during service left ear hearing loss was shown on 
audiometric testing in August 1989, September 1991, November 
1992, and August 1996.  There was no hearing loss of the left 
ear shown on audiometric testing in August 1994, on two 
separate occasions in November 1994, in November 1995, or in 
November 1999.  Moreover, there was no left ear hearing loss 
shown at the time the veteran's hearing was tested for the 
purpose of discharge from the military.  The examiner who 
examined the veteran at the time of separation from service 
did note that the veteran had left ear hearing loss.  Based 
upon these audiometric test results, and notwithstanding the 
examiner's findings, it appears that the veteran's left ear 
hearing had improved during the latter period of his service.  
Thus, there is no evidence that hearing in his left ear had 
increased in severity during his period of service.  See 
Atkins and Maxson, supra.

The Board further notes that, upon VA examination of the ears 
in October 2000, within one year after discharge from 
service, audiological evaluation revealed left ear hearing 
loss.  The VA examiner diagnosed the veteran with partial 
ossicular discontinuity on the left side, and concluded that 
left ear hearing loss had predated the veteran's military 
service, and that it was the same mild hearing loss he had 
when he entered active duty.  Since the VA examiner has 
assessed the veteran's in-service left ear hearing loss and 
his post-service left ear hearing loss as being the same, it 
has therefore been established that hearing in his left ear 
had not worsened during his active service or within the one-
year post-service presumption period.

In addition, even though there is credible and probative 
evidence that the veteran experienced hearing loss while on 
active duty and following his discharge from service, at no 
time does the evidence establish that his hearing loss met 
the criteria for a compensable evaluation under VA 
regulation.  See 38 C.F.R. § 4.85.  Therefore, a presumption 
of aggravation would not be found in this case.  The Board 
believes that this interpretation of the evidence is 
consistent with the findings of the VA examiner, who, as 
noted above, described the veteran's left ear hearing loss as 
mild during and subsequent to service.  Thus, we must 
conclude that the veteran's left ear hearing loss was not 
incurred in or aggravated by military service.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  However, it is well established 
that, as a layperson, he is not considered capable of 
opining, no matter how sincerely, that he developed 
hypertension or a hearing disorder during service.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  As noted above, the veteran 
was examined at by the VA post-service, and his blood 
pressure readings were shown to be normal.  In addition VA 
medical examination revealed there was no increase in 
severity of his pre-existing left ear hearing loss.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for hypertension and left ear hearing 
loss.  The benefits sought on appeal must accordingly be 
denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for left ear hearing loss 
is denied.




		
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

